On behalf of the Republic of
Somalia I am very pleased to address this summit here
in New York marking the sixtieth anniversary of
United Nations and the fifth anniversary of the
Millennium Summit, which agreed on a number of
Millennium Development Goals (MDGs) to reduce
poverty by 50 per cent by the year 2015. We believe
that the eight MDGs are desirable and lofty ones, and
we fully endorse them. Unfortunately, given the
circumstances of conflict in Somalia, we are unlikely
to attain all of them. However, we are confident that
some progress will certainly be made.
With regard to the reform of the United Nations,
Somalia has committed itself to the position taken by
the African Union (AU) at Sirte, Libya.
I would like to take this opportunity to reaffirm
Somaliaís appreciation for, and approval of, the United
Nations 60 years of progressive work to maintain peace
while concurrently achieving incremental progress
towards a more equitable and liveable world. The
history of the United Nations involvement in Somalia
is a good example of its invaluable role in helping the
emerging nations of the world. Despite momentary
setbacks, the United Nations has taken a laudable role
at each juncture of Somaliaís history, from colonialism
to independence and throughout our nationhood.
Nothing better demonstrates the importance of
the United Nations than the nurturing role it played
during the sad days of our 15-year-long civil war.
While assisting the destitute and providing safe
sanctuary for an exodus of Somali refugees to
neighbouring countries and elsewhere, the United
Nations had the political will to invoke the morally
compelling doctrine of humanitarian intervention,
thereby successfully reversing a calamitous famine that
could potentially have wiped out millions of Somalis.
Moreover, during the two years that the Somalia
National Reconciliation Conference met at Nairobi,
Kenya, the United Nations played a helpful role in
successfully finding a lasting and comprehensive
settlement to Somalia's political crisis. The current
Transitional Federal Government of Somalia is the
outcome of that political settlement. Allow me to
restate here Somaliaís indebtedness and profound
appreciation to those who selflessly helped us during
the Somali National Reconciliation Conference, as well
as to those who continue to help us in our current
pursuit of a peaceful and well-governed Somalia.
Among others, special gratitude goes to the African
Union, the Intergovernmental Authority on
Development, the League of Arab States and the
European Union, as well as to the Government of
Kenya, for patiently and generously hosting and paying
for our long peace process.
25

With regard to relocating to Somalia, the nascent
Transitional Federal Government could not just sit by
and wait until the international community acted. It
therefore took the daring unilateral initiative, on
13 June 2005, to relocate itself from Nairobi to
Somalia with minimal help. To the dismay of most
sceptics, the massive relocation scheme was completed
without any incident. The entire Government is now on
Somali soil. It is my judgement that we owe a status
report to those who earnestly wanted to witness the rise
of Somalia from the ashes. That report will also be
useful to those who may continue to doubt the
effectiveness of the Transitional Federal Government
in extricating Somalia from its current predicament of
chaos and lawlessness.
The Government has continued to tackle the
daunting tasks inside Somalia at a much faster pace
than the international community could have
anticipated. What is significant here is that the
Transitional Federal Government is being helped by a
hidden hand that most observers and political analysts
of Somalia have typically regarded as a wild card or a
totally incalculable factor. They have never clearly
understood the importance of correctly accounting for
the level of popular support that the new Somali
Government enjoyed upon relocating to Somalia. The
high popularity of the Transitional Federal Government
within Somalia turned out to be so strong that the
Government owes its very survival to the admiration
and active support it receives from the local
population. That factor alone has proven to be more
crucial to the survival of the Transitional Federal
Government than any other form of assistance.
With the support of its citizens, the new
Government has already proceeded to consolidate the
gains and the outcome of the reconciliation process,
with the aim of addressing the formidable expectations
of the Somali people. As a result, I can confidently
report to the Assembly today that our efforts at
reclaiming Somalia from its lawlessness are already
under way and have already produced concrete results
on the ground.
The Government has made phenomenal progress
in the little more than three months since its relocation.
Progress has been made in the recruitment and training
of a modest security force comprised of personnel from
all of Somaliaís regions; in the extension of State
authority over much of Somalia; in winning the
allegiance and support of regional leaders and the
Somali public at large; in earning and assuming the
moral leadership of the nation through responsible
governance and peaceful means; and in creating
overarching political momentum that powerfully
augurs for the sure attainment of durable peace and
continuity in Somalia.
Contrary to the fears some may have had,
therefore, the advent of the Transitional Federal
Government did not turn out to be some kind of cruel
hoax or yet another false start for Somalia. The
sensible actions undertaken by the new Government
inside Somalia have already established its legitimacy
and the kind of moral leadership it enjoys inside
Somalia. The Government is serious and committed to
the basic social contract it made with its citizens,
namely, to guarantee peace and security to its people in
return for the allegiance they have already conferred
upon their Government.
There is clearly a unique chance for the
Transitional Federal Government to restore normalcy,
legitimacy and lasting peace to Somalia. Regrettably,
however, the situation is not tenable in the long term.
The challenges that are hampering the Governmentís
efforts on the ground are all related to the indifference
of the international community. We believe that the
international community has a moral obligation to help
the new Somali Government in its quest for peace,
stability, territorial integrity and unity in the country in
a manner consistent with the United Nations Charter.
Now is the time when the international community
must assist Somalia in a strong and decisive manner by
addressing the following three challenges.
One of the challenges for the new Government is
that most of the international community has yet to
honour its obligations with regard to ensuring a
peaceful and well-governed Somalia. Even much of its
initial cheerful pledges to provide material and
financial support to the Government have yet to reach
us. Consequently, its actual role in our efforts on the
ground remain very confusing to us. We do not
understand the new ambivalence of the international
community, which seems to have moderated its initial
enthusiasm to offer Somalia a consolidated rapid
assistance programme.
In order to address that situation, the international
community must help Somalia by providing the
necessary financial and political support for the rapid
rehabilitation of infrastructures to house the new
26

Government, to provide for budgetary and other
administrative expenditures, and to tackle the security
issues such as recruiting a national police force,
pacification programmes and the implementation of
demobilization, disarmament and reintegration
programmes.
Another puzzling and more serious problem for
the new Government of Somalia is the United Nations
arms embargo on Somalia. The embargo directly
undermines the Governmentís genuine efforts to form a
national security force ó to which it has an inherent
right in order to protect the public and keep the peace
by enforcing law and order throughout Somalia. In
addition, it discourages friendly countries that are
willing to offer help to Somalia from doing so,
especially in the areas of security and the rule of law.
Moreover, the embargo has delayed the formal
deployment of the African peace support mission in
Somalia, whose mandate is to protect the Government
and its premises during its capacity-building stage as
well as to help the Government form and train national
security forces.
It does not make sense to help Somalis reach a
comprehensive political settlement of their long
conflict while at the same time denying them the
ability to build the institutions through which they can
overcome lawlessness in their country. With the
creation of the new Government and its relocation to
Somalia, the political conditions and realities that
prompted the United Nations to impose an arms
embargo no longer prevail. Whose interests and
purposes does the embargo continue to serve now that
there is a legitimate Government functioning in
Somalia? In the same vein, in reflecting on the absurd
position of a nation or Government whose capacity to
institute its own law enforcement bodies is neutralized,
one wonders what the political or moral relevance of
keeping Somalia handcuffed by the old embargo can
possibly be? To address that predicament we call on
the Security Council to assist the efforts of the
Transitional Federal Government to stabilize the
country by reviewing the merits of the arms embargo
on Somalia and promptly lifting it.
Finally, the disintegration of the State and the
absence of law and order have led to widespread
criminal activity by individuals and groups for
financial gain, including by war profiteers and
terrorists. Those individuals and groups believe that the
status quo in Somalia favours them, and they will
therefore do whatever they can to resist the return of
law and order to Somalia, including by renewing active
hostilities. To address that possible scenario the United
Nations must establish punitive and targeted sanctions
against those who try to spoil Somaliaís chance for
lasting peace by undermining the ongoing efforts to
pacify the country and by frustrating the effectiveness
of the Government in upholding the primacy of the rule
of law.
The cost of the prolonged Somali civil war is
enormous in terms of its direct social, economic,
political and environmental impacts. There is now
clearly a rare chance for my country to overcome those
negative impacts. The performance of the Transitional
Federal Government on the ground and the overall
political environment in Somalia are very promising.
Both Africa and the region have been very forthcoming
in helping Somalia. It is imperative that the rest of the
international community extend its help to Somalia by
adopting the three proposals just outlined, thereby
effectively ending the plight of Somalia once and for
all.
Allow me here to make my personal appeal to the
world summit not to leave Somalia out in the cold in
this crucial period of its pacification and nation-
building. While many of the countries of the world are
struggling to meet their Millennium Development
Goals, Somalia is struggling to stand on its feet. It
would be grave negligence on the part of the
international community if it fails to fulfil its
obligations towards Somalia in a timely and decisive
manner.